DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed April 30, 2021.
Claims 1, 6, and 16 have been amended.  Claims 21-26 have been added.  Claims 1, 4-6, 9-16, 19 and 20-26 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4-6, 9-16, 19 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0041913 to Zhu et al. (hereinafter “Zhu”), and further in view of US Pub. No. 2013/0286868 to Oyman et al. (hereinafter “Oyman”) and further in view of US Pub. No. 2018/0115594 to Uppili et al. (hereinafter “Uppili”) and further in view of US Pat. No. 9977707 to Nagabushanam (hereinafter “Nagabushanam”).

As to Claim 1, Zhu discloses a method for obtaining QoE information comprising: 
receiving, by a terminal, a QoE information reporting policy and a QoE information measurement policy delivered by a network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report);
measuring the QoE information according to the QoE information measurement policy, wherein the QoE information measurement policy comprises measured content, and the measured content comprises: a video cache size, [a video total size, video segment information, and a video playing state, wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non- emergency state] (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  ; 
reporting the QoE information to the network device according to the QoE information reporting policy to enable the network device to [schedule radio] resources according to the reported QoE information (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report.  Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics).
	Zhu does not explicitly disclose schedule radio resources according to the reported QoE information and a video total size.  Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics.  
	However, Oyman discloses this.  Paragraph [0034] of Oyman discloses network entity to have direct access to the QoE metrics and perform QoE-aware radio resource management and link adaptation functions, such as scheduling, admission control, modulation and coding scheme 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the QoE system as disclosed by Zhu, with scheduling resources according to reported QoE as disclosed by Oyman.  One of ordinary skill in the art would have been motivated to combine apply a known technique to a similar device.  Zhu and Oyman are directed toward adjusting the network in response to QoE and as such it would be obvious to use the techniques of one in the other.
Zhu does not explicitly disclose video segment information and wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time.
However, Uppili discloses this.  Paragraph [0097] of Uppili discloses QoE improvement application 1132 queries video playback application 1134 for the video file size for each of the one or more video files that comprises the video content stream. Video playback application 1134 obtains this information from the manifest file. After video playback application 1134 provides QoE improvement application 1132 with the video file size(s), QoE improvement application 1132 sums each of the video file size(s) to determine the total video file size of the video content stream
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the QoE system as disclosed by Zhu, with considering segment size as disclosed by Uppili.  One of ordinary skill in the art would have been motivated to combine 
Zhu does not explicitly disclose a video playing state and the video playing state includes an emergency state or a non- emergency state.
However, Nagabushanam discloses this.  Column 4 lines 15-30 of Nagabushanam discloses Live monitoring module 204 additionally collects event parameters associated with one or more live events within the video conference sessions. The one or more event parameters include one or more of screen co-ordinates of a video freeze, a duration of the video freeze, a duration of an audio freeze, a duration of video quality deterioration, and a duration of audio quality deterioration.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the QoE system as disclosed by Zhu, with detecting freezes as disclosed by Nagabushanam.  One of ordinary skill in the art would have been motivated to combine apply a known technique to a similar device.  Zhu and Nagabushanam are directed toward measuring quality and as such it would be obvious to use the techniques of one in the other.

As to Claim 4, Zhu-Oyman-Uppili-Nagabushanam-Uppili-Nagabushanam discloses the method according to claim 1, wherein the QoE information reporting policy comprises reported content, and the reported content comprises: at least one of a video cache size, a video total size, video segment information, and a video playing state, wherein the video segment information comprises information about the at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non-emergency state (Paragraph [0030] of Oyman discloses QoE metrics that can be signaled over the air interface can include a buffer level, which can provide a list of buffer occupancy level measurements carried out during a playout. As part of a buffer level metric, the client can measure and report the buffer level that indicates a playout duration for which media data is available starting from a current playout time along with a time of the measurement of the buffer level.  The buffer level is seen to be at least a video cache size). 

As to Claim 5, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 4, wherein the QoE information reporting policy further comprises a reporting period, and the reporting period indicates a period length in which the terminal reports the QoE information to the network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report). 

As to Claim 6, Zhu discloses a method for obtaining QoE information comprising: 
delivering, by a network device, a QoE information reporting policy and a QoE information measurement policy to a terminal (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report); 
receiving the QoE information reported according to the QoE information reporting policy and the QoE information measurement policy by the terminal, wherein the QoE information measurement policy comprises measured content, and the measured content comprises: a video cache size, [a video total size, video segment information, and a video playing state, wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non- emergency state] (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report.  Paragraph [0030] of Oyman discloses QoE metrics that can be signaled over the air interface can include a buffer level, which can provide a list of buffer occupancy level measurements carried out during a playout. As part of a buffer level metric, the client can measure and report the buffer level that indicates a playout duration for which media data is available starting from a current playout time along with a time of the measurement of the buffer level.  The buffer level is seen to be at least a video cache size); and 
[scheduling radio] resources according to the reported QoE information (Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics). 
Zhu does not explicitly disclose schedule radio resources according to the reported QoE information and a video total size.  Paragraph [0052] of Zhu does disclose the service provider 
	However, Oyman discloses this.  Paragraph [0034] of Oyman discloses network entity to have direct access to the QoE metrics and perform QoE-aware radio resource management and link adaptation functions, such as scheduling, admission control, modulation and coding scheme (MCS) selection, based on the knowledge of the QoE reports from the UEs.  Paragraph [0050] of Oyman discloses the QoE metric can include a buffer level or playout duration.
	Examiner recites the same rationale to combine used for claim 1.
Zhu does not explicitly disclose video segment information and wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time.
However, Uppili discloses this.  Paragraph [0097] of Uppili discloses QoE improvement application 1132 queries video playback application 1134 for the video file size for each of the one or more video files that comprises the video content stream. Video playback application 1134 obtains this information from the manifest file. After video playback application 1134 provides QoE improvement application 1132 with the video file size(s), QoE improvement application 1132 sums each of the video file size(s) to determine the total video file size of the video content stream
Examiner recites the same rationale to combine used for claim 1.
Zhu does not explicitly disclose a video playing state and the video playing state includes an emergency state or a non- emergency state.

	Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 6, wherein the QoE information reporting policy comprises reported content, and the reported content comprises: at least one of a video cache size, a video total size, video segment information, and a video playing state, wherein the video segment information comprises the information about the at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non-emergency state (Paragraph [0030] of Oyman discloses QoE metrics that can be signaled over the air interface can include a buffer level, which can provide a list of buffer occupancy level measurements carried out during a playout. As part of a buffer level metric, the client can measure and report the buffer level that indicates a playout duration for which media data is available starting from a current playout time along with a time of the measurement of the buffer level.  The buffer level is seen to be at least a video cache size). 

As to Claim 10, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 9, wherein the QoE information reporting policy further comprises a reporting period, and the reporting period indicates a period length in which the terminal reports the QoE information to the network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report). 

As to Claim 11, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 9, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video cache size, and when the video cache size is less than a first preset threshold, increasing the radio resources to transmit video service information of the terminal; or when the video cache size is greater than the first preset threshold, reducing or maintaining the radio resources to transmit the video service information of the terminal (Paragraph [0037] of Oyman discloses as long as the video frames in the playback buffer f exceed the minimum value of f.sub.min, then Equation 2 can be approximately the utility corresponding to proportional fair (PF). When the playback buffer f drops below the minimum value f.sub.min then the utility function can rapidly decrease forcing the scheduler to serve users with video frames below the minimum).  

As to Claim 12, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 9, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video cache size and the video total size, and when a ratio of the video cache size to the video total size is less than a second preset threshold, increasing the radio resources to transmit a video service information of the terminal; or when the ratio of the video cache size to the video total size is greater than the second preset threshold, reducing or maintaining the radio resources to transmit the video service of the terminal (Paragraph [0037] of Oyman discloses as long as the video frames in the playback buffer f exceed the minimum value of f.sub.min, then Equation 2 can be approximately the utility corresponding to proportional fair (PF). When the playback buffer f drops below the minimum value f.sub.min then the utility function can rapidly decrease forcing the scheduler to serve users with video frames below the minimum.  Paragraph [0030] of Oyman discloses the client can also measure and report a rebuffering percentage, which can be a percentage of a total presentation time in which the user experiences re-buffering due to buffer starvation.  Paragraph [0102] of Uppili discloses QoE improvement application 1132 may determine a download ratio based on the determined total number of bytes that have been downloaded and the total number of bytes for all outstanding video files.).  

As to Claim 13, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 9, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video playing state, and when the video playing state is the emergency state, increasing the radio resources to transmit a video service information of the terminal; or when the video playing state is the non-emergency state, reducing or maintaining the radio resources to transmit a video service information of the terminal (Paragraph [0035] of Oyman discloses depending on the QoE reports, multiuser scheduling can be performed subject to certain QoE constraints.  Certain UEs .

As to Claim 14, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 6, wherein before the delivering, by a network device, a QoE information reporting policy to a terminal, the method further comprises: receiving a notification sent by the terminal that a current service type is a video service, and allocating initial radio resources to the terminal according to the notification, wherein the initial radio resources are used for initial caching of the video service of the terminal (Paragraph [0021] of Oyman discloses a web browser 222 of the client 220 can request multimedia content using a HTTP GET message 240.  Paragraph [0034] of Oyman discloses network entity to have direct access to the QoE metrics and perform QoE-aware radio resource management and link adaptation functions, such as scheduling, admission control, modulation and coding scheme (MCS) selection, based on the knowledge of the QoE reports from the UEs). 

As to Claim 15, Zhu-Oyman-Uppili-Nagabushanam discloses the method according to claim 14, wherein the receiving a notification sent by the terminal that a current service type is a video service comprises: establishing, by the network device, a default bearer with the terminal, and receiving, by using RRC signaling, the notification sent by the terminal that the current service type is the video service, or receiving, by using a preset flow ID, the notification sent by the terminal that the current service type is the video service; or establishing, by the network device, a dedicated bearer with the terminal, and receiving, by using a preset flow ID, the notification sent by the terminal that the current service type is the video service; or receiving, by the network device, an initial data packet type reported by the terminal, to learn that the current service type is the video service (Paragraph [0021] of Oyman discloses a web browser 222 of the client 220 can request multimedia content using a HTTP GET message 240). 

As to Claim 16, Zhu discloses an apparatus comprising: a transmitter; and a receiver, wherein the receiver is configured to receive a QoE information reporting policy and a QoE information measurement policy delivered by a network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report); and
a processor, wherein the processor is configured to measure the QoE information according to the QoE information measurement policy, wherein the QoE information measurement policy comprises measured content, and the measured content comprises: a video cache size, [a video total size, video segment information, and a video playing state, wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non-emergency state] (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report.  Paragraph [0030] of Oyman discloses QoE metrics that can be signaled ; 
the transmitter is configured to report QoE information to the network device according to the QoE information reporting policy to enable the network device to [schedule radio] resources according to the reported QoE information (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report.  Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics).
Zhu does not explicitly disclose schedule radio resources according to the reported QoE information and a video total size.  Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics.  
	However, Oyman discloses this.  Paragraph [0034] of Oyman discloses network entity to have direct access to the QoE metrics and perform QoE-aware radio resource management and link adaptation functions, such as scheduling, admission control, modulation and coding scheme (MCS) selection, based on the knowledge of the QoE reports from the UEs.  Paragraph [0050] of Oyman discloses the QoE metric can include a buffer level or playout duration.
	Examiner recites the same rationale to combine used for claim 1.
video segment information and wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time.
However, Uppili discloses this.  Paragraph [0097] of Uppili discloses QoE improvement application 1132 queries video playback application 1134 for the video file size for each of the one or more video files that comprises the video content stream. Video playback application 1134 obtains this information from the manifest file. After video playback application 1134 provides QoE improvement application 1132 with the video file size(s), QoE improvement application 1132 sums each of the video file size(s) to determine the total video file size of the video content stream
Examiner recites the same rationale to combine used for claim 1.
Zhu does not explicitly disclose a video playing state and the video playing state includes an emergency state or a non- emergency state.
However, Nagabushanam discloses this.  Column 4 lines 15-30 of Nagabushanam discloses Live monitoring module 204 additionally collects event parameters associated with one or more live events within the video conference sessions. The one or more event parameters include one or more of screen co-ordinates of a video freeze, a duration of the video freeze, a duration of an audio freeze, a duration of video quality deterioration, and a duration of audio quality deterioration.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 19, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 16, wherein the QoE information reporting policy comprises reported content, and the reported content comprises: at least one of a video cache size, a video total size, video segment information, and a video playing state, wherein the video segment information comprises the information about the at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non-emergency state (Paragraph [0030] of Oyman discloses QoE metrics that can be signaled over the air interface can include a buffer level, which can provide a list of buffer occupancy level measurements carried out during a playout. As part of a buffer level metric, the client can measure and report the buffer level that indicates a playout duration for which media data is available starting from a current playout time along with a time of the measurement of the buffer level.  The buffer level is seen to be at least a video cache size). 

As to Claim 20, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 19, wherein the QoE information reporting policy further comprises a reporting period, and the reporting period indicates a period length in which the apparatus reports the QoE information to the network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report).

As to Claim 21, Zhu discloses an apparatus comprising: a transmitter; and a receiver, wherein the transmitter is configured to deliver a QoE information reporting policy and a QoE information measurement policy to a terminal (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report); 
the receiver is configured to receive the QoE information reported according to the QoE information reporting policy and the QoE information measurement policy by the terminal, wherein the QoE information measurement policy comprises measured content, and the measured content comprises: a video cache size, [a video total size, video segment information, and a video playing state, wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non- emergency state] (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report.  Paragraph [0030] of Oyman discloses QoE metrics that can be signaled over the air interface can include a buffer level, which can provide a list of buffer occupancy level measurements carried out during a playout. As part of a buffer level metric, the client can measure and report the buffer level that indicates a playout duration for which media data is available starting from a current playout ; and
a processor, wherein the processor is configured to [schedule radio] resources according to the reported QoE information (Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics).
Zhu does not explicitly disclose schedule radio resources according to the reported QoE information and a video total size.  Paragraph [0052] of Zhu does disclose the service provider may then adjust the network to improve the qualities of the multimedia sessions in response to the received quality of experience metrics.  
	However, Oyman discloses this.  Paragraph [0034] of Oyman discloses network entity to have direct access to the QoE metrics and perform QoE-aware radio resource management and link adaptation functions, such as scheduling, admission control, modulation and coding scheme (MCS) selection, based on the knowledge of the QoE reports from the UEs.  Paragraph [0050] of Oyman discloses the QoE metric can include a buffer level or playout duration.
	Examiner recites the same rationale to combine used for claim 1.
Zhu does not explicitly disclose video segment information and wherein the video segment information is related to information about a plurality of segments that the whole video is divided into and comprises information about at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time.
However, Uppili discloses this.  Paragraph [0097] of Uppili discloses QoE improvement application 1132 queries video playback application 1134 for the video file size for each of the 
Examiner recites the same rationale to combine used for claim 1.
Zhu does not explicitly disclose a video playing state and the video playing state includes an emergency state or a non- emergency state.
However, Nagabushanam discloses this.  Column 4 lines 15-30 of Nagabushanam discloses Live monitoring module 204 additionally collects event parameters associated with one or more live events within the video conference sessions. The one or more event parameters include one or more of screen co-ordinates of a video freeze, a duration of the video freeze, a duration of an audio freeze, a duration of video quality deterioration, and a duration of audio quality deterioration.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 22, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 21, wherein the QoE information reporting policy comprises reported content, and the reported content comprises: at least one of a video cache size, a video total size, video segment information, and a video playing state, wherein the video segment information comprises the information about the at least one segment, the information about the at least one segment comprises at least one of a segment size and a starting and stopping time, and the video playing state includes an emergency state or a non-emergency state .

As to Claim 23, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 22, wherein the QoE information reporting policy further comprises a reporting period, and the reporting period indicates a period length in which the terminal reports the QoE information to the network device (Paragraph [0053] of Zhu discloses configuration server 816 configures a UE 806 via a link 817.  Configuration may include measurement interval (e.g., "Measure-Resolution"), reporting interval (e.g., "Sending-Rate"), and various QoE metrics for measurement and report).

As to Claim 24, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 22, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video cache size, and when the video cache size is less than a first preset threshold, increasing the radio resources to transmit video service information of the terminal; or when the video cache size is greater than the first preset threshold, reducing or maintaining the radio resources to transmit the video service information of the terminal (Paragraph [0037] of Oyman discloses as long as the video frames in the playback buffer f exceed the minimum value of f.sub.min, then .

As to Claim 25, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 22, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video cache size and the video total size, and when a ratio of the video cache size to the video total size is less than a second preset threshold, increasing the radio resources to transmit a video service information of the terminal; or when the ratio of the video cache size to the video total size is greater than the second preset threshold, reducing or maintaining the radio resources to transmit the video service of the terminal (Paragraph [0037] of Oyman discloses as long as the video frames in the playback buffer f exceed the minimum value of f.sub.min, then Equation 2 can be approximately the utility corresponding to proportional fair (PF). When the playback buffer f drops below the minimum value f.sub.min then the utility function can rapidly decrease forcing the scheduler to serve users with video frames below the minimum.  Paragraph [0030] of Oyman discloses the client can also measure and report a rebuffering percentage, which can be a percentage of a total presentation time in which the user experiences re-buffering due to buffer starvation.  Paragraph [0102] of Uppili discloses QoE improvement application 1132 may determine a download ratio based on the determined total number of bytes that have been downloaded and the total number of bytes for all outstanding video files.).

As to Claim 26, Zhu-Oyman-Uppili-Nagabushanam discloses the apparatus according to claim 22, wherein the scheduling radio resources according to the reported QoE information comprises: when the reported content comprises the video playing state, and when the video playing state is the emergency state, increasing the radio resources to transmit a video service information of the terminal; or when the video playing state is the non-emergency state, reducing or maintaining the radio resources to transmit a video service information of the terminal (Paragraph [0035] of Oyman discloses depending on the QoE reports, multiuser scheduling can be performed subject to certain QoE constraints.  Certain UEs can be prioritized during scheduling (e.g., if the certain UEs are about to experience rebuffering due to poor link throughput.  About to experience rebuffering is seen to be an emergency state.  Column 4 lines 15-30 of Nagabushanam discloses Live monitoring module 204 additionally collects event parameters associated with one or more live events within the video conference sessions. The one or more event parameters include one or more of screen co-ordinates of a video freeze, a duration of the video freeze, a duration of an audio freeze, a duration of video quality deterioration, and a duration of audio quality deterioration.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN S MAI/Primary Examiner, Art Unit 2456